Appellant renews complaint because the court refused his special charges on the right to arm and seek his adversary for an explanation, such requested charges being the ones discussed in the first and last paragraphs of our original opinion. In addition to the reasons heretofore given why no error was committed in refusing such instructions, there is still another to which we did not advert in our former opinion. The court gave an instruction on self-defense generally and upon self-defense based upon threats, in no way qualified by a charge on provoking the difficulty or which limited appellant's rights in any way. By a long line of authorities it is settled that under such circumstances the court is not called upon to give instructions such as were here refused. Williford v. State, 38 Tex.Crim. Rep.; Smith v. State, 81 Tex. Crim. 368,195 S.W. 595, and cases cited therein collated; also Helliman v. State, 85 Tex.Crim. Rep., 212 S.W. 663; Ott v. State, 87 Tex.Crim. Rep., 222 S.W. 261; Pollard v. State, 86 Tex.Crim. Rep., 225 S.W. 56; Henderson v. State,89 Tex. Crim. 21, 229 S.W. 535; Boaz v. State, 89 Tex. Crim. 515,231 S.W. 790.
We have again reviewed the facts and are still of the opinion no charge was called for upon the presumption that deceased *Page 42 
intended to kill appellant. When appellant shot him, deceased had neither a knife nor gun in his hand. All of appellant's rights were protected under the instructions given on self-defense.
The motion for rehearing is overruled.
Overruled.